DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Response to Amendment

	Amendments and response received 05/25/2022 have been entered. Claims 1-5, 7, 8, 10-14, 16-21 and 23-25 are currently pending in this application. Claims 1-3, 7, 8, 11-14, 16-20 and 23 have been amended and claim 22 canceled. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 1-5, 7, 8, 10-14 and 16-25 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches causing a display to display an image read by a scanner, receiving an instruction for designating a reference image candidate from the image displayed on the display, generate a reference image based on the reference image candidate, register the reference image and wherein in a case that the image read by the scanner is displayed for receiving the instruction and the displayed image is a defective image that contains a defective area, the one or more controllers cause the display to display, side by side, a defective image including the defective area that is emphasized and a defective image including the defective area that is not emphasized.
The closest prior art, Takao Omae et al (US 5764793), teaches a defect inspection apparatus which utilizes comparison between object pattern images and a reference pattern image wherein a master area is designated in a master substrate to ensure the master image is correct. The prior art fails to explicitly disclose wherein in a case that there is a defective image in the read image, the one or more controllers cause the display to display the defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 10, 2022